Exhibit 10.8

FORM OF PERFORMANCE-BASED RESTRICTED STOCK AGREEMENT


THIS PERFORMANCE-BASED RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as
of the effective date set forth on the attached notice of grant (the “Grant
Notice”), between GROUP 1 AUTOMOTIVE, INC., a Delaware corporation (the
“Company”), and the employee set forth on the Grant Notice (“Employee”).


1.    Award. Pursuant to the GROUP 1 AUTOMOTIVE, INC. 2014 LONG TERM INCENTIVE
PLAN (the “Plan”), the number of shares (the “Restricted Shares”) of the
Company’s common stock set forth in the Grant Notice shall be issued as
hereinafter provided in Employee’s name, subject to certain restrictions
thereon. The Restricted Shares shall be issued upon acceptance hereof by
Employee (which shall be demonstrated by Employee’s execution of the Grant
Notice) and upon satisfaction of the conditions of this Agreement and the Grant
Notice. Employee acknowledges receipt of a copy of the Plan, and agrees that
this award of Restricted Shares shall be subject to all of the terms and
provisions of the Plan, including future amendments thereto, if any, pursuant to
the terms thereof. In the event of any conflict between the terms of this
Agreement and the Plan, the Plan shall control. The Plan and the Grant Notice
are incorporated herein by reference as a part of this Agreement. Capitalized
terms used but not defined herein shall have the meanings attributed to such
terms in the Plan.


2.    Restricted Shares. Employee hereby accepts the Restricted Shares when
issued and agrees with respect thereto as follows:


(a)    Forfeiture Restrictions. The Restricted Shares may not be sold, assigned,
pledged, exchanged, hypothecated or otherwise transferred, encumbered or
disposed of to the extent then subject to the Forfeiture Restrictions (as
hereinafter defined), and in the event of termination of Employee’s employment
with the Company for any reason other than death or Disability (as hereinafter
defined), Employee shall, for no consideration, forfeit to the Company all
Restricted Shares to the extent then subject to the Forfeiture Restrictions. The
prohibition against transfer and the obligation to forfeit and surrender
Restricted Shares to the Company upon termination of employment are herein
referred to as the “Forfeiture Restrictions.” For purposes of this Agreement,
the term “Disability” shall mean that Employee has become disabled within the
meaning of section 409A(a)(2)(C) of the Code and applicable administrative
authority thereunder.


(b)    Lapse of Forfeiture Restrictions. With respect to each Performance Period
(as defined on Exhibit A hereto, which Exhibit is fully incorporated herein by
this reference), the Forfeiture Restrictions shall lapse as to the Restricted
Shares in accordance with the performance-based vesting schedule set forth on
Exhibit A (the “Vesting Schedule”), provided that Employee has been continuously
employed by the Company from the date of this Agreement through the date that
the Committee certifies the results for such Performance Period. To the extent
that performance target(s) are not achieved in a particular Performance Period,
if they are determined by the Committee to be achieved on a cumulative basis
with respect to such Performance Period during any subsequent Performance Period
during the Term, in accordance with the provisions of Exhibit A, then the
Forfeiture Restrictions shall






--------------------------------------------------------------------------------

Exhibit 10.8

lapse as to the corresponding percentage of Restricted Shares set forth with
respect to such Performance Period on the Vesting Schedule. To the extent that
the performance target(s) with respect to any Performance Period(s) are not
achieved during the Term of this Agreement in accordance with the requirements
of Exhibit A, the corresponding percentage of Restricted Shares as set forth on
the Vesting Schedule with respect to such Performance Period(s) shall be
forfeited to the Company. The Company shall not issue fractional shares and
shall round to the nearest whole share when calculating vesting and lapsing of
the Forfeiture Restrictions. Notwithstanding the foregoing, the Forfeiture
Restrictions shall lapse as to all of the Restricted Shares then subject to the
Forfeiture Restrictions on the date Employee’s employment with the Company is
terminated by reason of death or Disability.


(c)    Certificates. A certificate evidencing the Restricted Shares shall be
issued by the Company in Employee’s name, pursuant to which Employee shall have
all of the rights of a stockholder of the Company with respect to the Restricted
Shares, including, without limitation, voting rights and the right to receive
dividends (provided, however, that dividends paid in shares of the Company’s
stock (“Stock Dividends”) shall be subject to the Forfeiture Restrictions).
Employee may not sell, transfer, pledge, exchange, hypothecate or otherwise
dispose of the Restricted Shares and any Stock Dividends thereon until the
Forfeiture Restrictions have expired and a breach of the terms of this Agreement
shall cause a forfeiture of the Restricted Shares and any Stock Dividends
thereon. The certificate shall be delivered upon issuance to the Secretary of
the Company or to such other depository as may be designated by the Committee as
a depository for safekeeping until the forfeiture of such Restricted Shares and
any Stock Dividends thereon occurs or the Forfeiture Restrictions lapse pursuant
to the terms of the Plan and this award. On the date of this Agreement, Employee
shall deliver to the Company a stock power, endorsed in blank, relating to the
Restricted Shares and any Stock Dividends thereon. As soon as practicable
following the lapse of the Forfeiture Restrictions without forfeiture as to any
portion of the Restricted Shares and any Stock Dividends thereon, the Company
shall cause a new certificate or certificates to be issued without legend
(except for any legend required pursuant to applicable securities laws or any
other agreement to which Employee is a party) in the name of Employee in
exchange for the certificate evidencing the Restricted Shares and any Stock
Dividends thereon. However, the Company, in its sole discretion, may elect to
deliver the certificate either in certificate form or electronically to a
brokerage account established for Employee’s benefit at a brokerage/financial
institution selected by the Company. Employee agrees to complete and sign any
documents and take additional action that the Company may request to enable it
to deliver the shares on Employee’s behalf.


(d)    Corporate Acts. The existence of the Restricted Shares shall not affect
in any way the right or power of the Board or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding. The prohibitions of Section 2(a) hereof shall not apply to
the transfer of Restricted Shares pursuant to a plan of reorganization of the
Company, but the stock,

    
2

--------------------------------------------------------------------------------

Exhibit 10.8

securities or other property received in exchange therefor shall also become
subject to the Forfeiture Restrictions and provisions governing the lapsing of
such Forfeiture Restrictions applicable to the original Restricted Shares for
all purposes of this Agreement and the certificates representing such stock,
securities or other property shall be legended to show such restrictions.


3.    Withholding of Tax/Tax Election. To the extent that the receipt of the
Restricted Shares or the lapse of any Forfeiture Restrictions results in
compensation income to Employee for federal or state income tax purposes,
Employee shall deliver to the Company at the time of such receipt or lapse, as
the case may be, such amount of money as the Company may require to meet its
obligation under applicable tax laws or regulations or make such other
arrangements to satisfy such withholding obligation as the Company, in its sole
discretion, may approve. In addition, the Company may withhold unrestricted
shares of stock of the Company (valued at their fair market value on the date of
withholding of such shares) otherwise to be issued upon the lapse of the
Forfeiture Restrictions or from any cash compensation otherwise payable to the
Employee to satisfy its withholding obligations. To the extent applicable, if
Employee makes the election authorized by section 83(b) of the Code in
connection with the award of the Restricted Shares, Employee shall submit to the
Company a copy of the statement filed by Employee to make such election.


4.    Status of Stock. Employee agrees that the Restricted Shares issued under
this Agreement will not be sold or otherwise disposed of in any manner which
would constitute a violation of any applicable securities laws, whether federal,
state or applicable non-U.S. law, or the Company’s Code of Conduct. Employee
also agrees that (a) the certificates representing the Restricted Shares may
bear such legend or legends as the Committee deems appropriate in order to
reflect the Forfeiture Restrictions and to assure compliance with applicable
securities laws, (b) the Company may refuse to register the transfer of the
Restricted Shares on the stock transfer records of the Company if such proposed
transfer would constitute a violation of the Forfeiture Restrictions or, in the
opinion of counsel satisfactory to the Company, of any applicable securities
law, and (c) the Company may give related instructions to its transfer agent, if
any, to stop registration of the transfer of the Restricted Shares.


5.    Employment Relationship. For purposes of this Agreement, Employee shall be
considered to be in the employment of the Company as long as Employee remains an
employee or a consultant of either the Company, a parent or subsidiary
corporation (as defined in section 424 of the Code) of the Company, or any
successor corporation. Nothing in the adoption of the Plan, nor the award of the
Restricted Shares thereunder pursuant to this Agreement, shall confer upon
Employee the right to continued employment or engagement as a consultant by the
Company or affect in any way the right of the Company to terminate such
employment or consulting relationship at any time, subject to applicable law.
Unless otherwise expressly provided in a written employment or consulting
agreement or by applicable law, Employee’s employment or engagement as a
consultant by the Company shall be on an at-will basis, and the employment
and/or consulting relationship may be terminated at any time by either Employee
or the Company for any reason whatsoever, with or without cause, subject to
applicable law. Any question as to whether and when there has been a termination
of such employment and/or consulting relationship, and the cause of such
termination, shall be determined by the Committee, and its determination shall
be final.

    
3

--------------------------------------------------------------------------------

Exhibit 10.8



6.    Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of Employee, such
notices or communications shall be effectively delivered if hand delivered to
Employee at his principal place of employment or if sent by registered or
certified mail to Employee at the last address Employee has filed with the
Company. In the case of the Company, such notices or communications shall be
effectively delivered if sent by registered or certified mail to the Company at
its principal executive offices.


7.    Entire Agreement; Amendment. This Agreement and the documents incorporated
by reference herein replace and merge all previous agreements and discussions
relating to the same or similar subject matters between Employee and the Company
and constitute the entire agreement between Employee and the Company with
respect to the subject matter of this Agreement; provided, however, that the
terms of this Agreement shall not modify and shall be subject to the terms and
conditions of any employment, consulting and/or severance agreement between the
Company and Employee in effect as of the date a determination is to be made
under this Agreement. Without limiting the scope of the preceding sentence,
except as provided therein, all prior understandings and agreements, if any,
among the parties hereto relating to the subject matter hereof are hereby null
and void and of no further force and effect. Any modification of this Agreement
shall be effective only if it is in writing and signed by both Employee and an
authorized officer of the Company.


8.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
Employee.


9.    Forfeiture (“Clawback”) Policy. Notwithstanding any other provision of
this Agreement to the contrary, any Restricted Shares granted and/or shares
issued hereunder, and/or any amount received with respect to any sale of any
such shares, shall be subject to potential cancellation, recoupment, rescission,
payback or other action in accordance with the terms of any clawback policy
(“Policy”) established by the Company to comply with any provision of applicable
law relating to cancellation, rescission, payback or recoupment of compensation,
and Employee expressly agrees that the Company may take such actions as are
necessary to effectuate the Policy, any similar policy or applicable law without
further consent or action being required by Employee. To the extent that the
terms of this Agreement and the Policy or any similar policy conflict, then the
terms of such policy shall prevail.


10.    Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.









    
4

--------------------------------------------------------------------------------

Exhibit 10.8

EXHIBIT A
TO
PERFORMANCE-BASED RESTRICTED STOCK AGREEMENT
VESTING SCHEDULE


Vesting in General: The term of this Agreement (the “Term”) shall commence on
[Insert], and end on [Insert]. With respect to each fiscal year of the Company
ending respectively on [Insert] (each, a “Performance Period”), a percentage of
the Restricted Shares and any Stock Dividends thereon shall vest according to
the Vesting Schedule set forth below based upon the satisfaction of the
performance targets described below (the “Performance Targets”) for such
Performance Period; provided, however, that if vesting does not occur with
respect to the Restricted Shares and any Stock Dividends thereon that are first
subject to vesting as a result of the Company’s performance with respect to a
particular Performance Target during such Performance Period, such Restricted
Shares and any Stock Dividends thereon may become vested upon the satisfaction
of such Performance Target on a cumulative basis during multiple consecutive
Performance Periods during the Term, as described below.


Performance Period End Date
Performance Target
Number of Shares
Subject to Vesting
[Insert]
[Insert]
[Insert]

        
For sake of clarity, each [Insert] share increment of the Restricted Shares (and
any Stock Dividends thereon) shall vest on the basis of the achievement of a
single Performance Target in a particular Performance Period (or cumulatively,
in multiple Performance Periods, as described below), without regard to the
Company’s performance with respect to the other Performance Targets during such
Performance Period.


Performance Targets: In order to achieve the vesting of the numbers of
Restricted Shares and any Stock Dividends thereon for a particular Performance
Target in a particular Performance Period as set forth in the Vesting Schedule,
the corresponding Performance Target (as described below) must be met for such
Performance Period, based upon the results from the Company’s operations as
published in the Company’s filings with the Securities Exchange Commission, and
certified by the Committee.


[1.
Gross Margin: The Company must have a total gross margin of [__]% for such
Performance Period.



2.
Same Store Revenue Growth: The Company’s same store revenue growth (expressed as
a percentage and based on total revenue) for such Performance Period shall be at
or above the median same store revenue growth for the Peer Organizations (as may
be defined from time to time) for such Performance Period.



3.
Reduction of SG&A: The Company must experience a reduction of sales, general and
administrative (“SG&A”) expenses, expressed as a percentage of gross profit,
during such


    
5

--------------------------------------------------------------------------------

Exhibit 10.8

Performance Period to at least the level corresponding to such Performance
Period as set forth in the schedule below:


Calendar Year
Level of SG&A Expenses
 
 
[Insert]
[Insert]



Peer Organizations: “Peer Organizations” for purposes of the Same Store Revenue
Growth performance target include publicly traded companies in the automotive
retail sector as may be more specifically defined from time to time.]


No company shall be added to, or removed from, such list of Peer Organizations
during the term of this Agreement; provided, however, that a company shall be
removed from such list of Peer Organizations for a Performance Period if (a)
during such period, (i) such company ceases to maintain publicly available
statements of operations prepared in accordance with United States generally
accepted accounting principles, consistently applied (“GAAP”), (ii) such company
is not the surviving entity in any merger, consolidation, or other
non-bankruptcy reorganization (or survives only as a subsidiary of an entity
other than a previously wholly owned subsidiary of such company), (iii) such
company sells, leases, or exchanges all or substantially all of its assets to
any other person or entity (other than a previously wholly owned subsidiary of
such company), or (iv) such company is dissolved and liquidated, or (b) more
than 20% of such company’s revenues (determined on a consolidated basis based on
the regularly prepared and publicly available statements of operations of such
company prepared in accordance with GAAP) for any fiscal year of such company
that ends during such Performance Period are attributable to the operation of
businesses other than automotive retail sales and such company does not provide
publicly available statements of operations with respect to its automotive
retail business that are separate from the statements of operations provided
with respect to its other businesses. Any organization that is removed from such
list of Peer Organizations pursuant to the provisions of this paragraph shall
not be included in the list of Peer Organizations for any subsequent Performance
Period after the Performance Period in which it was so removed.
Calculations of whether the Performance Targets have been achieved under this
Agreement shall be based upon the Company’s and the Peer Organizations’
respective financial results as described in their respective regularly prepared
and publicly available consolidated statements of operations prepared in
accordance with GAAP. Notwithstanding the foregoing, in the event that an
Extraordinary Event (as defined below) occurs during any Performance Period, the
Committee shall determine whether the Performance Targets have been met by the
Company with respect to such Performance Period by using financial information
of the Company and, to the extent publicly available, for the Peer
Organizations, that is adjusted to exclude the portion of the Company’s (and, as
applicable, the Peer Organizations’) financial results attributable to
dealerships located in the geographic area(s) and/or business line(s) impacted
by such Extraordinary Event, as applicable.
For purposes of this Agreement, “Extraordinary Event” shall mean:

    
6

--------------------------------------------------------------------------------

Exhibit 10.8

1.
The occurrence of a natural disaster in a county or parish in which a dealership
of the Company is located, if such natural disaster results in the declaration
by the federal government that the county or parish has experienced a major
disaster or, in the case of a dealership located in the United Kingdom, a
declaration is made by the applicable governmental authority that the county or
parish in which such dealership is located experienced a disaster that entitles
persons in such county to apply for governmental disaster assistance.

2.
The discontinuation of the production of new automobiles by an automobile
manufacturer that supplies Company dealerships or the loss by the Company or
particular dealerships of the Company of franchise rights from such a
manufacturer.

Cumulative Vesting Opportunity: Notwithstanding the foregoing, if in any
Performance Period during the Term (other than the Performance Period for the
fiscal year ending [Insert]), the Company did not achieve any of the Performance
Target set forth above as to such Performance Period, Employee will continue to
have the opportunity to satisfy such Performance Target(s) on a cumulative
basis. A Performance Target will be determined by the Committee to have been
satisfied with respect to a particular Performance Period on a cumulative basis
if, taking into account the average rate of the Company’s performance as to such
Performance Target based on all completed Performance Periods during the Term
prior to the date of determination, the Company achieved such Performance
Target.
    




    



    
7

--------------------------------------------------------------------------------

Exhibit 10.8



GROUP 1 AUTOMOTIVE, INC.
2014 LONG TERM INCENTIVE PLAN


APPENDIX TO PERFORMANCE BASED
RESTRICTED STOCK AGREEMENT

ADDITIONAL TERMS AND CONDITIONS
FOR INTERNATIONAL EMPLOYEES




TERMS AND CONDITIONS


This Appendix, which is part of the Agreement, contains additional terms and
conditions that govern the Restricted Stock granted to the Employee under the
Plan if he or she resides outside the United States. The terms and conditions in
Part A apply to all Employees outside the United States. The country-specific
terms and conditions and/or notifications in Part B will also apply to the
Employee if he or she resides in one of the countries listed below. Unless
otherwise defined, capitalized terms used but not defined in this Appendix have
the meanings set forth in the Plan and/or the Agreement.


NOTIFICATIONS


This Appendix also includes information regarding exchange controls and certain
other issues of which the Employee should be aware with respect to participation
in the Plan. The information is based on the exchange control, securities and
other laws in effect in the respective countries as of June 2014. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that the Employee not rely on the information in this Appendix as the
only source of information relating to the consequences of his or her
participation in the Plan because the information may be out of date at the time
that the Employee vests in the Restricted Shares or sell shares of common stock
acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to the Employee’s particular situation, and the Company is not in a
position to assure the Employee of a particular result. Accordingly, the
Employee is advised to seek appropriate professional advice as to how the
relevant laws in his or her country may apply to the Employee’s situation.


Finally, if the Employee is a citizen or resident, or is considered a resident,
of a country other than the one in which he or she is currently working, or
transferred employment after the Restricted Shares were granted to him or her,
the information contained herein may not be applicable. In addition, the Company
shall, in its sole discretion, determine to what extent the additional terms and
conditions included herein will apply to you under these circumstances.



ADDITIONAL TERMS AND CONDITIONS FOR INTERNATIONAL EMPLOYEES

--------------------------------------------------------------------------------

Exhibit 10.8

A.    ALL NON-U.S. COUNTRIES ADDITIONAL TERMS AND CONDITIONS


The following additional terms and conditions will apply to the Employee if he
or she resides in any country outside the United States.


Responsibility for Taxes. The following section replaces Section 3 of the
Agreement in its entirety:


The Employee acknowledges that, regardless of any action taken by the Company
or, if different, the Employee’s employer (the “Employer”), the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to the Employee’s
participation in the Plan and legally applicable to the Employee (“Tax-Related
Items”) is and remains the Employee’s responsibility and may exceed the amount
actually withheld by the Company or the Employer. The Employee further
acknowledges that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Restricted Shares, including, but not limited to, the grant or
vesting of the Restricted Shares, the subsequent sale of shares of common stock
acquired pursuant to such settlement and the receipt of any dividends; and
(2) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Restricted Shares to reduce or eliminate the
Employee’s liability for Tax-Related Items or achieve any particular tax result.
Further, if the Employee is subject to Tax-Related Items in more than one
jurisdiction between the date of grant and the date of any relevant taxable or
tax withholding event, as applicable, the Employee acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.


Prior to any relevant taxable or tax withholding event, as applicable, the
Employee agrees to make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, the Employee
authorizes the Company and/or the Employer to satisfy the obligations with
regard to all Tax-Related Items by one or a combination of the following
methods: (i) requiring payment by the Employee to the Company, on demand, by
cash, check or other method of payment as may be determined acceptable by the
Company; (ii) withholding from the Employee’s wages or other cash compensation
paid to the Employee by the Company and/or the Employer; (iii) withholding from
proceeds of the sale of shares of common stock at vesting of the Restricted
Shares either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Employee’s behalf pursuant to this authorization) without
further consent; or (ii) withholding shares of common stock at vesting of the
Restricted Shares.


Depending on the withholding method, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding rates or other applicable withholding rates, including
maximum applicable rates, in which case the Employee will receive a refund of
any over-withheld amount in cash and will have no entitlement to the common
stock equivalent. If the obligation for Tax-Related Items is satisfied by
withholding in shares of common stock, for tax purposes, the Employee is deemed
to have been issued the full number of shares of common stock subject to the
vested Restricted Shares,

2
ADDITIONAL TERMS AND CONDITIONS FOR INTERNATIONAL EMPLOYEES

--------------------------------------------------------------------------------

Exhibit 10.8

notwithstanding that a number of the shares of common stock are held back solely
for the purpose of paying the Tax-Related Items.


Finally, the Employee agrees to pay the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Employee’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the shares or the proceeds of the sale of shares of common
stock, if the Employee fails to comply with the Employee’s obligations in
connection with the Tax-Related Items.


Nature of Grant. The following section is added to Section 5 of the Agreement:
 
In accepting the grant, the Employee acknowledges, understands and agrees that:
(1) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan; (2) all decisions with respect
to future Restricted Share or other grants, if any, will be at the sole
discretion of the Company; (3) the Employee is voluntarily participating in the
Plan; (4) the Restricted Shares are not intended to replace any pension rights
or compensation; (5) the future value of the underlying shares of common stock
is unknown, indeterminable and cannot be predicted with certainty; (6) no claim
or entitlement to compensation or damages shall arise from forfeiture of the
Restricted Shares resulting from the termination of the Employee’s employment or
other service relationship (for any reason whatsoever, whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
the Employee is employed or the terms of the Employee’s employment agreement, if
any), and in consideration of the grant of the Restricted Shares to which the
Employee is otherwise not entitled, the Employee irrevocably agrees never to
institute any claim against the Company, any of its Subsidiaries or the
Employer, waives the Employee’s ability, if any, to bring any such claim, and
releases the Company, its Subsidiaries and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Employee shall be deemed
irrevocably to have agreed not to pursue such claim and agree to execute any and
all documents necessary to request dismissal or withdrawal of such claim; (7)
for purposes of the Restricted Shares, the Employee’s employment or service
relationship will be considered terminated as of the date the Employee is no
longer actively providing services to the Company or one of its Subsidiaries
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where the
Employee is employed or providing services or the terms of the Employee’s
employment or service agreement, if any) and unless otherwise expressly provided
in these Terms and Conditions or determined by the Company, the Employee’s right
to vest in the Restricted Shares under the Plan, if any, will terminate as of
such date and will not be extended by any notice period (e.g., the Employee’s
period of service would not include any contractual notice period or any period
of “garden leave” or similar period mandated under employment laws in the
jurisdiction where the Employee is employed or providing services or the terms
of the Employee’s employment or service agreement, if any); the Company shall
have the exclusive discretion to determine when the Employee is no longer
actively providing services for purposes of the Employee’s Restricted Share
grant (including whether the Employee may still be

3
ADDITIONAL TERMS AND CONDITIONS FOR INTERNATIONAL EMPLOYEES

--------------------------------------------------------------------------------

Exhibit 10.8

considered to be providing services while on an approved leave of absence); (8)
unless otherwise provided in the Plan or by the Company in its discretion, the
Restricted Shares and the benefits evidenced by these Terms and Conditions do
not create any entitlement to have the Restricted Shares or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
shares of the Company; (9) the Restricted Shares and the shares of common stock
subject to the Restricted Shares, and the income and value of same, are not part
of normal or expected compensation for any purpose, including, without
limitation, calculating severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments; and (10) the Employee
acknowledges and agrees that neither the Company, the Employer nor any
subsidiary or affiliate of the Company shall be liable for any foreign exchange
rate fluctuation between the Employee’s local currency and the United States
Dollar that may affect the value of the Restricted Shares or of any amounts due
to the Employee pursuant to the settlement of the Restricted Shares or the
subsequent sale of any shares of common stock acquired upon settlement.


No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Employee’s participation in the Plan, or the Employee’s acquisition or sale of
the underlying shares of common stock. The Employee is hereby advised to consult
with the Employee’s own personal tax, legal and financial advisors regarding the
Employee’s participation in the Plan before taking any action related to the
Plan.


Data Privacy. The Employee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Employee’s
personal data as described in the Agreement and any other Restricted Share grant
materials (“Data”) by and among, as applicable, the Employer, the Company and
its subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing the Employee’s participation in the Plan.


The Employee understands that the Company and the Employer may hold certain
personal information about the Employee, including, but not limited to, the
Employee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all
Restricted Shares or any other entitlement to shares of stock awarded, canceled,
exercised, vested, unvested or outstanding in the Employee’s favor, for the
exclusive purpose of implementing, administering and managing the Plan.


The Employee understands that Data will be transferred to a stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan. The
Employee understands that the recipients of the Data may be located in the
United States or elsewhere (including outside the EEA), and that the recipients’
country (e.g., the United States) may have different data privacy laws and
protections than the Employee’s country. The Employee understands that the
Employee may request a list with the names and addresses of any potential
recipients

4
ADDITIONAL TERMS AND CONDITIONS FOR INTERNATIONAL EMPLOYEES

--------------------------------------------------------------------------------

Exhibit 10.8

of the Data by contacting the Employee’s local human resources representative.
The Employee authorizes the Company and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Employee’s participation in the Plan. The Employee understands
that Data will be held only as long as is necessary to implement, administer and
manage the Employee’s participation in the Plan. The Employee understands that
the Employee may, at any time, view Data, request additional information about
the storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing the Employee’s local human resources representative. Further, the
Employee understands that the Employee is providing the consents herein on a
purely voluntary basis. If the Employee does not consent, or if the Employee
later seeks to revoke the Employee’s consent, the Employee’s employment status
or service and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing the Employee’s consent is that
the Company would not be able to grant the Employee Restricted Shares or other
equity awards or administer or maintain such awards. Therefore, the Employee
understands that refusing or withdrawing the Employee’s consent may affect the
Employee’s ability to participate in the Plan. For more information on the
consequences of the Employee’s refusal to consent or withdrawal of consent, the
Employee understands that the Employee may contact the Employee’s local human
resources representative.


Language. If the Employee has received the Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.


B.    COUNTRY-SPECIFIC ADDITIONAL TERMS AND CONDITIONS AND NOTIFICATIONS

BRAZIL


TERMS AND CONDITIONS
Compliance with Law. By accepting the Restricted Shares, the Employee
acknowledges that he or she agrees to comply with applicable Brazilian laws and
pay any and all applicable taxes associated with the vesting of the Restricted
Shares, the receipt of any dividends, and the sale of shares of common stock
acquired under the Plan.


NOTIFICATIONS
Exchange Control Information. If the Employee is resident or domiciled in
Brazil, he or she will be required to submit annually a declaration of assets
and rights held outside of Brazil to the Central Bank of Brazil if the aggregate
value of such assets and rights is equal to or greater than US$100,000. Assets
and rights that must be reported include shares of common stock.

5
ADDITIONAL TERMS AND CONDITIONS FOR INTERNATIONAL EMPLOYEES

--------------------------------------------------------------------------------

Exhibit 10.8

 
UNITED KINGDOM


TERMS AND CONDITIONS
U.K. Sub-Plan. The terms of the U.K. Sub-plan apply to the grant of Restricted
Shares.



6
ADDITIONAL TERMS AND CONDITIONS FOR INTERNATIONAL EMPLOYEES